Citation Nr: 1242914	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-35 938	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate disability, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968, including service the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

In August 2010, the RO sent the Veteran a letter alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  The RO determined that the Veteran's case was to be revisited in light of the addition of ischemic heart disease to the list of presumptive diseases.  In the March 2011 rating decision, the RO denied service connection for IHD, on a presumptive basis.

The Veteran also perfected an appeal for service connection for posttraumatic stress disorder (PTSD) and hearing loss.  In October 2012, the RO granted service connection for these claimed disabilities.  As this rating action resulted in a full grant of the benefit sought, these issues are no longer on appeal.  

A review of the Virtual VA paperless claims processing system shows does not show pertinent updated medical records or additional evidence that is not currently associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran had active service from October 1966 to October 1968, including service in the Republic of Vietnam. 

2.  The Veteran has atherosclerotic coronary artery disease.

3.  The Veteran does not have diagnosed prostate cancer and there is no suggestion that any other prostate disorder is traceable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran has atherosclerotic coronary artery disease that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The Veteran does not have prostate disability that is the result of disease or injury incurred in or aggravated by active military service; or due to or the result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Board will discuss in further detail in the following decision, service connection for atherosclerotic coronary artery disease is granted.  In light of the grant of this portion of the Veteran's appeal, no further discussion of whether VA has complied with the duties to notify and to assist the Veteran with regard to this issue is necessary.

The Board finds that all notification action needed to make a decision as to the prostate cancer claim on appeal has been accomplished.  Through a December 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  He has submitted private treatment records from Dr. L.C., in addition to various written statements.  

The Veteran has not been afforded VA examinations for his prostate cancer claim.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This is because the competent medical evidence does not show or otherwise indicate a current diagnosis of prostate cancer.  As explained below, competent medical evidence is needed to establish a diagnosis of prostate cancer, and it shows prostate cancer is not present.  The Veteran has not otherwise reported new urological symptoms to warrant additional development.  Without competent evidence of a current disability, a VA examination is not necessary.  Id.  

Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Laws and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6) (iii) (2012).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See Veteran's DD 214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include prostate cancer and for claims pending before VA on or after August 31, 2010, ischemic heart disease.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012); 75 Fed. Reg. 53,202 (August 31, 2010).  The amended rule is applicable in this case as the Veteran's claim was pending before VA on that date.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Heart

As noted above, the Veteran is presumed to have been exposed to herbicides in service and has demonstrated an in-service event.  The remaining question is whether the Veteran currently has ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309.

The Veteran was evaluated on several occasions for complaints about heart palpitations.  See VA treatment records dated in March 2006 and May 2006, January 2008, and July 2009.  The findings from these evaluations do not show a diagnosis of ischemic heart disease.  VA treatment records from March 2010 include results from electrocardiogram (EKG) testing.  The assessment was non-malignant palpitations.  The examiner characterized it as asymptomatic and did not recommend further cardiac testing.  Most recently, the Veteran's private physician completed an Ischemic Heart Disease Disability Benefits Questionnaire in August 2010.  He stated that the Veteran had an irregular heartbeat, but did not have ischemic heart disease or congestive heart failure.  Notably, he estimated the Veteran's METs workload between 3 and 5, indicating reduced cardiovascular function.  

Nevertheless, a March 2009 VA CT chest scan results include an impression of atherosclerotic coronary artery and aortoiliac calcification.  Under 38 C.F.R. § 3.309(e) ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  As indicated above, the new regulations specifically enumerate arthrosclerosis as a form of ischemic heart disease, subject to the presumptive provisions.  The Board considers the March 2009 VA CT chest scan results sufficient to show current atherosclerosis.  

As the Veteran is presumed to have been exposed to herbicides in service and has developed a form of ischemic heart disease, diagnosed as atherosclerotic coronary artery disease, the Board finds that service connection is warranted on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307, 3.309.  Although there appears some conflict in the evidence as to whether the Veteran indeed experiences ischemic disease, with resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

Prostate

The medical evidence of record does not show that the Veteran has a current diagnosis of prostate cancer, or that he has had such a diagnosis at any time during the pendency of his service connection claim.

The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of cancer during service.  He was not found to have any prostate disorder.  (As noted above, the Veteran meets the criteria for presumptive herbicide exposure by virtue of his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307.)

Private medical records, dated in January 2002, October 2003, and April 2004, show that the Veteran had normal prostate antigen (PSA) test results.  However, he was assessed as having prostatic hypertrophy in October 2003.  

VA primary care treatment records from March 2006 show that the Veteran had a prostate examination.  It showed that his prostate was normal size, smooth, non-tender, with an intact midline groove and free mucosa.  

The Veteran visited the VA urology clinic in October 2006 following an abnormal primary care rectal examination.  He complained about urinary abnormalities.  However, he did not have a urinary tract infection, prostatitis, hematuria, or urinary tract stones.  Clinical examination was significant for right prostate nodule.  The examiner recommended a prostate biopsy, which was completed in December 2006.  The biopsy findings were benign and prostate cancer was ruled out.  

In several statements from June 2007 through June 2008, the Veteran reported having an enlarged prostate and believed it was related to Agent Orange.  

VA treatment records through September 2009 show that the Veteran is prescribed Finasteride, but do not show any additional prostate findings.    

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury, or in this case exposure to herbicides, occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The negative evidence in this case outweighs the positive.  The Veteran is competent to report symptoms capable of lay observation, such as pain, but is not competent to diagnose himself with prostate cancer.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Veteran's contentions that he has prostate cancer that is related to service or herbicide exposure are greatly outweighed by the medical evidence of record, which includes negative prostate biopsy findings and does not show any current diagnosis of, or treatment for prostate cancer.  See Jandreau, 492 F.3d at 1377. 

As for any prostatic hypertrophy, there is no suggestion in the record that this is traceable to the Veteran's military service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for prostate disability is not warranted.


ORDER

Service connection for atherosclerotic coronary artery disease is granted.  

Service connection for prostate disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


